        Case 1:19-cr-00068-KPF Document 9 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   v.                               19 Cr. 68 (KPF)

JOSEPH KRIGSFELD,                                       ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

     The Clerk of Court is directed to modify the caption in this matter to

conform to the above.

     SO ORDERED.

Dated: August 13, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
